SUPPLEMENTAL OPINION.
Morris:
By order dated June 14,1937, the petitioner’s motion, filed April 13,1936, for reconsideration and revision of the opinion heretofore promulgated in this proceeding, 33 B. T. A. 1199, was granted. Action was deferred thereon and the decision was not entered pursuant to the opinion as the Board was reconsidering, in Metropolitan Edison Go.., Docket No. 57869, the principal question involved in this proceeding. The report in that proceeding was promulgated May 14, 1937, 35 B. T. A. 1110, and upon the basis thereof said motion was granted, the Board still having jurisdiction to take such action. That opinion held, on parallel facts, that the petitioner was entitled to deduct the amount of the premiums paid in redemption of bonds issued by its subsidiaries and assumed by it in a transfer of the assets of these subsidiaries to it, and overruled the opinion in the instant proceeding on that point. The amount of premiums paid in 1930 by this petitioner in the redemption of its subsidiaries’ bonds was $68,052.50, which was disallowed as a deduction in the prior report. Upon the authority of Metropolitan Edison Go., supra, it is now held that the petitioner is entitled to the claimed deduction of $68,052.50 for 1930 and the prior opinion is modified accordingly.

Judgment will be entered under Rule 50.